DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on February 22, 2022 has been entered. Claims 1 and 3-11 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on December 8, 2021.

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see page 8, filed February 22, 2022, with respect to the title objection has been fully considered and are persuasive.  The title objection have been removed based on the current claim amendments.
Applicant’s arguments see page 8, filed February 22, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments see page 9, filed February 22, 2022, with respect to the 35 U.S.C. 112(f) interpretations have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretations have been removed based on the current claim amendments.
Applicant’s arguments see page 9, filed February 22, 2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the terminal disclaimer filed as noted above.
Applicant’s arguments see pages 9-10, filed February 22, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 8-13, filed February 22, 2022, with respect to the rejections of previous claims 1-11 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter

Claims 1 and 3-11 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “the second tracking information is obtained at a second timing, and the second timing is later than the first timing, and the second timing is prior to a third timing at which a display image is displayed in the display region; a parameter computation controller configured to compute a latency compensation parameter for compensating a latency including a rendering processing latency of the rendering image based on the first and second tracking information; and a warp processing controller configured to generate the display image to be displayed in the display region by performing warp processing in which Serial No.17/137,732Page 3 of 14coordinate transformation is performed on the rendering image according a property of the display region, wherein the warp processing controller performs, in the warp processing, latency compensation processing for compensating a position of the virtual object in the display region based on the latency compensation parameter” as the references only teach the concept of processing alignment for AR graphics in a vehicle system correcting for misalignment, distortion, or deflection, however the references fail to disclose using different tracking information for different times  based on vehicle information having a heads up display, viewer information, and real objects for performing the warp processing which compensates for computed latency in the form of coordinate transformation in conjunction with the remaining limitations of claim 1. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 3-11, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0169679 A1 – Reference is of particular relevance to the application as it discloses a vehicle image display system and correction method for producing overlap error correction values to correct display information. Said to project display information overlapped entirely with images of actual traffic lane onto a viewable panel or windshield, so that a driver can obtain vehicle driving information, to raise vehicle driving safety.
US 2015/0294505 A1 – Reference is of particular relevance to the application as it discloses for adjusting a presentation on a head-mounted display (HMD) worn by a driver within a vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619